          Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :
                                             :       Case Number: 19-mj-269
MICHAEL JABAAR WILKINS                       :
                                             :       Detention Hearing: November 8, 2019
                      Defendant.             :


             GOVERNMENT’S MEMORANDUM IN SUPPORT OF
     PRETRIAL DETENTION OF DEFENDANT MICHAEL JABAAR WILKINS

        The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, submits this memorandum in support of its request that defendant

Michael Jabaar Wilkins be detained pending the trial of this matter pursuant to 18 U.S.C. §§

3142(f)(1)(A) and (d)(1)(A)(iii). The offense involved is a crime of violence and, at the time of

the offense, the Defendant was on probation for an offense under Federal, State, or local law.

The defendant has been charged by Criminal Complaint in the District of Columbia with one

count of Coercion and Enticement, in violation of 18 U.S.C. § 2422(a), and Interstate and

Foreign Travel of Transportation in Aid of Racketeering Enterprises, in violation of 18 U.S.C. §

1952(a)(3). An analysis of the factors set forth in 18 U.S.C. § 3142(g) below leads to the

conclusion that detention is appropriate because there is no condition or combination of

conditions that will reasonably assure the safety of any person and the community.

                              FACTUAL BACKGROUND

       Members of the Metropolitan Police Department of the District of Columbia (“MPD”) and

the FBI Child Exploitation and Human Trafficking Task Force (“CEHTTF”) have been actively

investigating an area of Washington, DC known for street-level commercial sexual exploitation.



                                                 1
           Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 2 of 10



This area stretches from the South at K Street, Northwest to the North at Rhode Island Avenue,

Northwest, and from the East at 9th Street, Northwest, to the West at 14th Street Northwest (herein

the “target area”). The target area is the subject of a substantial number of complaints to police

between the hours of 3:30 a.m. to 8:00 a.m. by individuals residing or working in the target area.

These complaints are primarily related to crimes stemming from the ongoing commercial sexual

exploitation activity occurring in the target area, to include complaints of robberies, prostitution,

disorderly conduct, and violent assaults.

       On August 7, 2019, at approximately 7:00 a.m., a resident of the 1300 block of 12th Street,

Northwest observed an assault behind her home. The assault was also captured by surveillance

footage. The reporting witness advised that she saw a male, whom the witness believes is a pimp,

attack a female whom the witness referred to as a prostitute. The reporting witness forwarded this

information and the surveillance footage to a member of MPD’s Third District. A review of the

surveillance footage shows a man, identified by law enforcement as Michael Jabaar Wilkins

(herein the “Defendant”) physically assault a female known to engage in commercial sex acts

(herein “Victim 1”) in the target area. The video depicts the Defendant cornering the Victim 1 in

the parking pad of a home in the 1300 block of 12th Street Northwest. The Defendant is shown

grabbing Victim 1’s arm as she attempts to move away from him, and striking her with an open

hand. The video also shows the Defendant grabbing either side of Victim 1’s head and neck and

shaking her head. During this assault, Victim 1, who is trapped against a car, attempts to shield

her face from the Defendant.

        During the course of this investigation, law enforcement employed a variety of means in

an attempt to identify Victim 1. A photograph of Victim 1 was uploaded to facial recognition

software which led to a match. Law enforcement learned that Victim 1 was a witness to an incident



                                                 2
           Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 3 of 10



in Norfolk, Virginia, on June 12, 2019, in which the Defendant suffered a gunshot wound to his

groin. Information provided to law enforcement about this incident has led to the conclusion that

this gunshot wound was self-inflicted.

        Furthermore, law enforcement has interviewed witnesses who are familiar with the

Defendant’s long history of narcotics distribution, as well as his engagement in the illegal

commercial exploitation of women. One witness informed law enforcement that the Defendant

had transported at least three women to Washington, D.C. to engage in prostitution from the

Norfolk, Virginia area, and that he had been arrested in Virginia with one of these women. This

witness’s description is corroborated by law enforcement’s observations during the course of this

investigation. In September of 2019, law enforcement observed the Defendant transporting Victim

1 to a local hotel to engage in commercial sex. When interviewed by law enforcement in

September of 2019, Victim 1 identified the Defendant as her pimp, and stated that his nickname is

“Lucky.”

       A review of the Defendant’s text messages with Victim 1 show that he has engaged in a

pattern of persuading, inducing, and coercing her to travel from Virginia to D.C. in order to engage

in commercial sex acts for his financial gain. For example, on August 16, 2019, the Defendant

sent a text message to Victim 1 which stated, “Get up baby come on down here I’ve been telling

the my b**** coming back its prime time Friday daddy broke ass shit im hurting I need my hoe to

do her hoely dutys hurry up n come see about me.” On August 31, 2019, the Defendant sent a

“selfie”-style photograph which included a message which reads, “come home bitch.”

       Additional text messages show that the Defendant often preyed upon Victim 1’s feelings

for him, in an effort to entice her into engaging in commercial sexual activity for his benefit. The

Defendant sent Victim 1 a series of text messages which read, “I still hav love for u stop crying I



                                                 3
          Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 4 of 10



want to make things right come on back up here with me we need eachother baby”; “Daddy gon

take care of u”; and “Don’t be no fool bitch stay focused that bitch washy washy get ur ass on the

bus n let’s carry on our mission bitch…”. On September 3, 2019, the Defendant sent Victim 1 a

series of texts that read, “So why don’t us come up here so we can get sum money”; “Its no need

for me to wait for u cuz i know you aint coming back cuz if u was u would have been came im just

ready to come back n get on my mission to get me some money my car right n find me a new bitch

a strong one”; and “So get up here then lets get all the money we can get so I can grind while im

home.” Subsequent text exchanges on September 3 – 4, 2019 discuss Victim 1 traveling by bus

from Norfolk, VA to Washington, D.C. Through these messages, Victim 1 provided the Defendant

with the address of Union Station, located in Washington D.C., and informed him that she would

arrive at 1:30 a.m. on the morning of September 5, 2019. A text message exchange, which

occurred on September 5, 2019 at approximately 4:25 AM reads as follows:

               Defendant: Walk down 2 12
               Defendant: Move on the outskirts
               Victim 1: OK what u seen police harassing 1


       Additional text messages between the Defendant and Victim 1, on September 5, 2019,

reveal that at approximately 6:21 p.m. on that date, the Defendant instructed Victim 1 to, “Go head

to the room bitch.” Victim 1 responded, “When they call IMA lower my rates just by a dub doe.”2

The Defendant replied, “Okay a bagger cant be choosy or picking they hav to accept what they




1
 All text abbreviations and typographical errors in quoted text appear as they do in the original
evidence.
2
 Based upon your affiant’s training and experience, this translates roughly to, “I had to drop the
price by $20 though.”

                                                4
           Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 5 of 10



give them that’s not us but everything is negotiable.” The Defendant then texted Victim 1, at 9:05

pm, “I’m bout to date him for room…text you the room number when done daddy.”

       During the early morning hours of November 3, 2019, members of CEHTTF had reason

to believe that the Defendant and Victim 1 were in the D.C. area. It appeared that they were in

the target area between approximately 3:00 a.m. and 7:00 a.m. On November 4, 2019, members

of the CEHTTF conducted surveillance in the target area between approximately 6:00 a.m. to

7:30 a.m. Law enforcement observed Victim 1 standing near the intersection of 12th Street and

M Street Northwest and later observed the Defendant operating the Hyundai Elantra near the

south edge of Logan Circle.

       On November 5, 2019, at approximately 5:00 a.m., law enforcement observed the

Defendant operating the same Hyundai Elantra near the intersection of 14th and Rhode Island

Avenue Northwest. The Defendant was stopped in the identified Hyundai Elantra at the 1100

block of 14th Street Northwest, and taken into custody by the FBI WFO Tactical Team. He had

$1,204 in cash on his person. The Defendant is now before this Court, and is seeking pretrial

release.

                       APPLICABLE LEGAL STANDARD


       The Bail Reform Act permits a judicial officer to hold an individual without bond

pending trial if the officer finds clear and convincing evidence that “no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of

any other person and the community.” 18 U.S.C. § 3142(e). Pursuant to 18 U.S.C. §

3142(f)(1)(A), the judicial officer shall hold a hearing on the question of detention upon the

motion of the government in a case that involves a crime of violence. A crime of violence is

defined to include “any felony under chapter….117.” 18 U.S.C. § 3156(a)(4)(C).


                                                 5
           Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 6 of 10



       The crime of Coercion and Enticement, in violation of Title 18 United States Code

Section 2422(a) is a felony offense under chapter 117 and, as such, is a crime of violence that

under 18 U.S.C. § 3142(e)(2) creates a rebuttable presumption that the defendant constitutes a

danger to the community, and that no pretrial release condition or combination of conditions may

be imposed to assure the safety of any other person and the community. This presumption

“operate[s] at a minimum to impose a burden of production on the defendant to offer some

credible evidence contrary to the statutory presumption.” United States v. Alatishe, 768 F.2d 364,

371 (D.C. Cir. 1985); United States v. Portes, 786 F.2d 758, 764 (7th Cir. 1985) (observing that

the presumptions in § 3142(e) “are rebutted when the defendant meets a burden of production by

coming forward with some evidence that he will not flee or endanger the community if

released”).

       In determining whether the defendant has overcome that presumption, the Court must

consider the following factors: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the defendant; (3) the history and characteristics of the defendant;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by the defendant’s release. See 18 U.S.C. § 3142(g). Even when the defendant has offered

evidence to rebut the presumption of dangerousness, the presumption remains a factor in the

court’s analysis of the § 3142(g) factors. See United States v. Dominguez, 783 F.2d 702, 707 (7th

Cir. 1983) (“Use of that word [rebutted] in this context is somewhat misleading because the

rebutted presumption is not erased. Instead it remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors listed in §

3142(g).”). As the Sixth Circuit has observed, “[t]he presumption [of dangerousness] remains as

a factor because it is not simply an evidentiary tool designed for the courts. Instead, the



                                                  6
            Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 7 of 10



presumption reflects Congress’s substantive judgment that particular classes of offenders should

ordinarily be detained prior to trial.” United States v. Stone, 608 F.3d 939, 945-46 (6th Cir. 2010)

(“To rebut the presumption, therefore, a defendant should ‘present all the special features of his

case’ that take it outside ‘the congressional paradigm.’”).

                                      ANALYSIS

       For the reasons that follow, the government submits that that the defendant cannot rebut

the presumption that he shall remain detained, as there is no condition or combination of

conditions that will reasonably assure the safety of any other person and the community.

       A.      Nature and Circumstances of the Charged Offense

       This factor clearly favors detention, since, as stated above, the offense is a crime of

violence. Not only has Defendant physically assaulted Victim 1, but he has engaged in a persistent

course of conduct designed to persuade and coerce Victim 1 into engaging in commercial sex work

for his own financial gain. The world of commercial sexual exploitation is extremely dangerous.

Studies have shown that women who are engaged in prostitution experience violence ranging from

slapping and punching to assaults with deadly weapons and rape. See Dalla, R. (2000, November).

Exposing the “pretty woman” myth: A qualitative examination of the lives of female streetwalking

prostitutes. The Journal of Sex Research, 37(4), 344-353 (In a study of prostituted women, 72.1

% reported severe abuse at the hands of pimps, male sexual buyers, or boyfriends. The acts of

abuse include being raped, beaten with objects, threatened with weapons, or abandoned in remote

locations). An investigation into the mortality rate of women in prostitution revealed that the

leading cause of death was homicide, and found that actively prostituting women were nearly 18

times more likely to be murdered than women of similar age and race. See Potterat, J., Brewer,

D., Muth, S., Rothenberg, R., Woodhouse, D., Muth, J. et al. (2004). Mortality in a long-term open



                                                 7
          Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 8 of 10



cohort of prostitute women. American Journal of Epidemiology, 159(8), 778-785. Furthermore,

studies have also demonstrated that a high percentage of individuals who are involved in

commercial sex work want to stop prostituting, but feel that they are trapped. See Farley, M. and

Barkan, H. (1998). Prostitution, violence against women, and posttraumatic stress disorder.

Women & Health, 27(3), 37-49.

       Congress clearly recognized the serious nature of the Defendant’s criminal offenses when

enacting a 20 year statutory maximum for violations of Title 18 U.S.C. § 2422(a). As such, this

factor clearly weighs in favor of detention.

       B. The Weight of the Evidence Against the Defendant

       As summarized above, the evidence against the Defendant is extremely strong. The

Defendant was caught on video surveillance assaulting Victim 1. He has been observed by law

enforcement in the target area, an area known for commercial sexual exploitation, with Victim 1.

Additionally, he has been seen transporting Victim 1 to a hotel, so that she could engage in

commercial sex acts for his financial benefit.

       As detailed above, the text messages recovered from the Defendant’s phone demonstrate

the nature and persistence of the Defendant’s efforts to induce, persuade and coerce Victim 1

into traveling from Virginia to D.C. to engage in prostitution. Therefore, the weight of the

evidence strongly favors detention.

       C. The History and Characteristics of the Defendant

       The Defendant’s history and characteristics weigh heavily in favor of detention. He is

unemployed. He resides in Norfolk Virginia, with family. His only ties to the District of

Columbia seem to be his desire to utilize the city for his illegal activities. The Defendant also

has a history of drug abuse, and a lengthy history with the criminal justice system.



                                                 8
           Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 9 of 10



       According to the Pretrial Services Report (“PSR”), filed with the Court on November 5,

2019, the Defendant has 20 prior arrests, resulting in 12 prior convictions. PSR at 1. He has a

felony drug conviction for which he received a 12 year sentence, 10 years being suspended. Id. at

3. The Defendant has a string of misdemeanor offenses, including drug possession; assault and

battery; and petit larceny. Id. at 3-4. The Defendant has a felony assault conviction. Id. at 4.

He has also failed to appear for prior court appearances. Id. at 6.

       Notably, the Defendant was on probation at the time of the current offense and arrest. He

is on supervised probation until December 18, 2027. PSR at 3. One of the conditions of his

probation is that he is not to leave the Commonwealth of Virginia. Id. The Defendant has

repeatedly violated this condition of probation by repeatedly traveling to D.C. between August

and November of this year. Additionally, when on probation in the past, he has violated the

conditions and his probation and suspended sentences have been revoked. Id. at 4-5; 6. This

should give this Court grave pause and indicates that the Defendant would not abide by the

conditions set by this Court should he be released. As such, the Defendant should be detained

pending trial.

       D. The Nature and Seriousness of the Danger to Any Person or the Community

       The evidence here establishes that the defendant represents a grave danger to Victim 1 and

the community. As stated above, the Defendant has violently assaulted Victim 1. He also poses a

danger to the community, at large, as the result of his ongoing course of criminal conduct. The

area around a K Street, Northwest to the North at Rhode Island Avenue, Northwest, and from the

East at 9th Street, Northwest, to the West at 14th Street Northwest, which the Defendant frequents

in order to engage in the commercial sexual exploitation of Victim 1, has become extremely

problematic for law enforcement. As a result of the criminal actions of the Defendant, and others



                                                 9
          Case 1:19-cr-00390-RC Document 7 Filed 11/06/19 Page 10 of 10



like him who engage in the commercial sexual exploitation of women, residents living in the target

area have become witnesses to, and victims of, crime. This has led to a large number of complaints

to police, typically made in the early morning hours. The ongoing prostitution in the area has been

linked to reports by members of the community of robberies and violent assaults – a correlation

present in the instant case when a resident alerted law enforcement to the Defendant’s assault of

Victim 1, which occurred behind the resident’s home. When this is viewed in combination with

the Defendant’s lengthy criminal history, which includes convictions for assault, the Defendant’s

release would pose a serious risk to not only Victim 1, but also members of the community. As

such, he should be detained pending trial.


                                      CONCLUSION

       For all of the reasons set forth above, a consideration of the evidence in this case and the

applicable statutory factors compels the conclusion that the Defendant should be detained

pending trial.


                                       Respectfully submitted,

                                       JESSIE K. LIU
                                       UNITED STATES ATTORNEY


                                             /s/
                                      Amy E. Larson
                                      Assistant United States Attorney
                                      New York Bar No. 4108221
                                      U.S. Attorney’s Office
                                      555 4th Street, N.W.,
                                      Washington, D.C. 20530
                                      202-252-7863
                                      Amy.Larson2@usdoj.gov




                                                   10
